DECISION
The application of the above-named defendant for a review of the sentence of 5 years for Issuing a Bad Check to run consecutively with previous conviction imposed on January 21, 1976, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
We wish to thank Mark Bauer, Montana Defender Project, for his assistance to the defendant and to this court.
SENTENCE REVIEW DIVISION
Jack D. Shanstrom, Chairman; Jack L. Green, Robert J. Boyd.